EXHIBIT 10.17
AMENDMENT NO. 2 TO SERVICES AGREEMENT
          This AMENDMENT NO. 2 TO SERVICES AGREEMENT (this “Amendment”), is
entered into and is effective as of January 29, 2010, by and between, on the one
hand, FIRST BANCORP (“FirstBank”), a corporation organized under the laws of the
Commonwealth of Puerto Rico (the “Commonwealth”), and, on the other hand,
MARTÍNEZ ODELL & CALABRIA (the “Contractor”), a Puerto Rico law firm.
Recitals
          WHEREAS, FirstBank and the Contractor entered into a certain Services
Agreement dated as of February 15, 2006 (the “Services Agreement”), pursuant to
which FirstBank retained the professional legal services of the Contractor,
subject to the terms and conditions set forth therein;
          WHEREAS, for purposes of clarity of understanding the Services
Agreement was subsequently amended on February 24, 2006 (the “First Amendment”);
and
          WHEREAS, the term of the Services Agreement expires February 14, 2010
and the parties hereto which to amend the Services Agreement for purposes
extending its term for one additional year through February 14, 2011 in the
manner set forth below; and
          NOW THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, each intending to be legally bound
hereby, agree as follows:
          1. Definitions. The recitals to this Amendment shall be deemed to form
an integral part hereof for all purposes. All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Services Agreement.
          2. Particular Amendments to the Services Agreement. Section 2 of the
Services Agreement is amended as follows:
          (a) The parties hereto agree to extend the term of the Services
Agreement from February 14, 2010 until February 14, 2011 unless earlier
terminated in accordance with the provision of Section 4 of the Services
Agreement.
          3. Effectiveness. Except as expressly amended herein, the Services
Agreement and the First Amendment shall continue to be and shall remain in full
force and effect in accordance with its terms; and, in such connection, it is
hereby acknowledged and agreed to by the parties hereto that this Amendment is
not intended to cause an extinctive novation of the terms and conditions of, and
the obligations of the respective parties under, the Services Agreement.

1



--------------------------------------------------------------------------------



 



          4. Waiver. The execution, delivery, and effectiveness of this
Amendment shall not operate as a waiver of any right, power, or remedy of the
parties to the Services Agreement nor constitute a waiver of any provision of
the Services Agreement.
          5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth.
          6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same document. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be as
effective as delivery of a manually executed counterpart of this Amendment.
          7. Severability. Any provision of this Amendment which is prohibited,
unenforceable or not authorized in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, unenforceability
or non-authorization, without invalidating the remaining provisions hereof or
affecting the validity, enforceability or legality of such provision in any
other jurisdiction.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered, or
caused this Amendment to be duly executed and delivered by their respective
officers thereunto as of the date first above written.

          FIRST BANCORP    
 
       
By:
  /s/ Aurelio Alemán    
Name:
 
 
Aurelio Alemán    
Title:
  President and Chief Executive Officer    
 
        MARTÍNEZ ODELL & CALABRIA    
 
       
By:
  /s/ Alberto Rodriguez    
 
       
Name:
  Alberto Rodríguez    
Title:
  Senior Partner & Co-Managing Partner    

3